Case 1:20-cv-03538-GLR Document 242 Filed 06/14/21 Page 1of1

Honorable George L. Russell, III Din

. . angry tit 1k Py 2: 58
United States District Judge LL) Juin a
United States District Court for the District of Maryland ORE
101 West Lombard St. Chambers 7A - nEPUTY

Baltimore, MD 21201 June 9, 2021

RE: RagingBull.com

Case No. 1:20-cv-03538 - GLR
Dear Honorable George L. Russell, Ill,

| was a subscriber who asked the court for a refund. | am attaching several emails attempting to get a
refund. | was informed in one email that it would be resolved by May 25, 2021. | even called and was
informed it going to take more time to determine if | even get a refund. My opinion is they have not in
good faith followed Section C. Customer Service Refund and Cancellation Procedures on page 11 of your
order in my opinion and have been unable to process my refund of several services that were
interrupted. | was informed not to contact the court and use the intermediary who when you call you
seemed to be talking to one of the defendants.

| ask the court for guidance as to how long a time is reasonable to process a refund claim which should
take no longer than processing a sale to sign up for one of their services. With respect | appeal to you to
have one of your clerks inform me as to what may be a reasonable time to wait for a refund of money
paid. An attorney would cost me more than the service cost and do not think a professional business
can’t handle such a request expeditiously.

if you need to contact me | can be reached at 302-593-3890.

Best regards in all your endeavors,

po

William Pasy
